/s




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                           April 1, 2014

                                       No. 04-14-00021-CV

                                      Jose Manuel PELAYO,
                                            Appellant

                                                 v.

                                       Adriana C. PELAYO,
                                             Appellee

                   From the County Court At Law No 1, Webb County, Texas
                             Trial Court No. 2013CVG000070 C1
                       Honorable Alvino (Ben) Morales, Judge Presiding


                                          ORDER
Sitting: Sandee Bryan Marion, Justice
         Marialyn Barnard, Justice
         Rebeca C. Martinez, Justice

        Appellant is pro se on appeal. On March 27, 2014, appellant filed an appellate brief that
does not comply with the Texas Rules of Appellate Procedure because it does not provide
appropriate citations to either the clerk’s record or the reporter’s record. See TEX. R. APP. P.
38.1(d), (g), (i). All appellate briefs must “contain a clear and concise argument for the
contentions made, with appropriate citations to authorities and to the record.” TEX. R. APP. P.
38.1(i). Appellant’s brief also does not comply with Rule 38.1 because it does not contain
appropriate citations to authorities. TEX. R. APP. P. 38.1(i).

         Although we understand that appellant is acting pro se, and we will give a reasonable but
liberal construction to his brief, substantial compliance with Rule 38.1 is still required. TEX. R.
APP. P. 38.9. However, if Rule 38.1 has been flagrantly violated, this court may require a brief
to be amended, supplemented, or redrawn. TEX. R. APP. P. 38.9(a). If another noncomplying
brief is filed, the court may strike the brief, prohibit the party from filing another, and proceed as
if the party had failed to file a brief. Id.

       Because appellant’s brief does not substantially comply with Rule 38.1, appellant is
hereby ORDERED to file an amended brief that complies with the rule no later than April 21,
2014. If appellant fails to timely file a brief that complies with Rule 38.1 by April 21, 2014, this
appeal will be dismissed for want of prosecution. TEX. R. APP. P. 38.8(a)(1).




                                                     _________________________________
                                                     Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of April, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court